Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000381
                                                         14-OCT-2014
                                                         07:46 AM
                          SCWC-13-0000381


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                 vs.


         DEAN T. MINAMI, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-13-0000381; CR. NO. 12-1-1968)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant Dean T. Minami’s

application for writ of certiorari filed on September 16, 2014,

is hereby rejected.

          DATED:   Honolulu, Hawai'i, October 14, 2014.

James S. Tabe                     /s/ Mark E. Recktenwald

for petitioner

                                  /s/ Paula A. Nakayama

Donn Fudo

for respondent

                                  /s/ Sabrina S. McKenna


                                  /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson